Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on 15 February 2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the first ground-return through-silicon metal track is the same as the land-side ground-return through-silicon metal track  introduced in line 7 or if the first ground-return through-silicon metal track is an additional metal track that lacks antecedent basis
Additionally, it is unclear if the first die region and subsequent die region are related to the first die portion and subsequent die portion introduced in lines 11 and 12 or different region unrelated to the portions containing the power-delivery vias.
Regarding claim 11, it is unclear if the first ground-return through-silicon metal track is the same as the land-side ground-return through-silicon metal track  introduced in line 10 or if the first ground-return through-silicon metal track is an additional metal track that lacks antecedent basis
Additionally, it is unclear if the first die region and subsequent die region are related to the first die portion and subsequent die portion introduced in lines 16 and 17 or different region that lacks antecedent basis unrelated to the portions containing the power-delivery vias.
Claims 2-10 and 12-17 are rejected based upon their dependency.
Allowable Subject Matter
Claims 1-17 are rejected above under 35 USC 112 but are believed to be allowable if rewritten to correct the deficiencies stated above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794. The examiner can normally be reached M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        




/JAEHWAN OH/Primary Examiner, Art Unit 2816